Title: [Accounts, July 1781.]
From: Adams, John
To: 


       Expences of a Journey from Amsterdam to Paris. Sat off the 2d of July from Amsterdam, passed by Utrecht, Gorcum, Breda, Antwerp, Brussells, Valenciennes &c. and arrived at the Hotel de Valois Rue de Richelieu, Paris the 6th of July, 1781.
       
     
      
      £
      s
      d
     
     
      July 6. 1781. Expences, on the Road, Fifty four Ducats
      
      
      
     
     
      1781. July 9. Reed, of Mr. F. Grand at Paris four Thousand Eight hundred Livres, for which I gave him a Rect.
      4800:
      0:
      0
     
    
   